78 F.3d 588
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.JOSHUA BUILDING TRUST;  Appellant,Joe R. BROOKS, Trustee, Plaintiff,v.Kimberly CLEMENTI, in her capacity as Revenue Officer;Internal Revenue Service, an agency promulgated bylaw, Appellees.
No. 95-1975.
United States Court of Appeals, Eighth Circuit.
Submitted March 7, 1996.Filed March 12, 1996.

W.D.Mo.
AFFIRMED.
Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Joshua Building Trust (JBT) appeals the district court's order dismissing its complaint without prejudice.   We affirm.


2
Joe R. Brooks, JBT's trustee, filed a complaint alleging the Internal Revenue Service (IRS) and an IRS employee had violated the trust's constitutional rights.   The district court dismissed the complaint without prejudice because the trust was not represented by a licensed member of the bar.


3
A non-lawyer trustee may not represent a trust pro se in federal court.  Knoefler v. United Bank of Bismarck, 20 F.3d 347, 348 (8th Cir.1994);  see also C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697-98 (9th Cir.1987).   The government's motion to dismiss adequately apprised Brooks that the case could be dismissed unless JBT was represented by licensed counsel.   JBT's argument that the district court was precluded from dismissing the case before a scheduled settlement conference is without merit.


4
Accordingly, we affirm.